Case 1:16-cv-00711-JHR-AMD Document 322 Filed 03/31/21 Page 1 of 4 PageID: 23807




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

  EDWARD SILIPENA, et al.,                    :   Hon. Joseph H. Rodriguez

             Plaintiffs,                      :   Civil Action No. 16-711

       v.                                     :   MEMORANDUM OPINION
                                                  & ORDER
                                              :
  AMERICAN PULVERIZER CO., et al.,
                                              :
             Defendants.
                                              :

       This matter is before the Court on motion of Plaintiffs for

  Reconsideration, pursuant to Local Civil Rule 7(i), of the Court’s March 19,

  2019 Order denying Plaintiffs' motion for leave to file a Second Amended

  Complaint. Upon considering the arguments set forth by the motion, the

  Court will deny reconsideration.

       “The purpose of a motion for reconsideration is to correct manifest

  errors of law or fact or to present newly discovered evidence.” Harsco Corp.

  v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). It must be stressed,

  however, that reconsideration is “an extraordinary remedy” and is granted

  “sparingly.” NL Indus., Inc. v. Commercial Union Ins. Co., 935 F. Supp.

  513, 516 (D.N.J. 1996).

       To succeed on a motion for reconsideration, the moving party must

  show “more than a disagreement” with the decision it would like

                                          1
Case 1:16-cv-00711-JHR-AMD Document 322 Filed 03/31/21 Page 2 of 4 PageID: 23808




  reconsidered. Anders v. FPA Corp., 164 F.R.D. 383, 387 (D.N.J. 1995).

  Instead, there must be some “dispositive factual matters or controlling

  decisions of law” that were presented to the Court, but not considered.

  Interfaith Cmty. Org. v. Honeywell Int’l, Inc., 215 F. Supp. 2d 482, 507

  (D.N.J. 2002); United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339,

  345 (D.N.J. 1999). Thus, a “mere recapitulation of the cases and arguments

  considered by the court before rendering the original decision” does not

  warrant a grant of reconsideration. Carteret Sav. Bank, F.A. v. Shushan, 721

  F. Supp. 705, 706 (D.N.J. 1989), modified, 919 F.2d 225 (3d Cir. 1990);

  accord In re Gabapentin Patent Litigation, 432 F. Supp. 2d 461, 463 (D.N.J.

  2006); S.C. v. Deptford Twp. Bd. of Educ., 248 F. Supp. 2d 368, 381 (D.N.J.

  2003).

       A motion for reconsideration will likewise fail if the moving party

  merely raises arguments or presents evidence that could have been raised

  or presented before the original decision was reached. NL Indus., 935 F.

  Supp. at 516. Thus, the moving party must actually present “something

  new or something overlooked by the court in rendering the earlier

  decision.” Khair v. Campbell Soup Co., 893 F. Supp. 316, 337 (D.N.J. 1995)

  (citing Harsco Corp., 779 F.2d at 909). The word “overlooked” is the

  operative term and has been consistently interpreted as referring only to


                                         2
Case 1:16-cv-00711-JHR-AMD Document 322 Filed 03/31/21 Page 3 of 4 PageID: 23809




  facts and legal arguments that might reasonably have resulted in a different

  conclusion had they been considered. Summerfield v. Equifax, 264 F.R.D.

  133, 145 (D.N.J. 2009) (citing United States v. DeLaurentis, 83 F. Supp. 2d

  455, 474 n.2 (D.N.J. 2000)).

        Plaintiffs have not presented the Court with an intervening change in

  the controlling law or a clear error of law that will result in manifest

  injustice. Plaintiffs argue that “new evidence” exists which relates to

  Defendants’ “admissions” that the damages that flow from the second fire

  have been part of this litigation since this matter’s inception. In support,

  Plaintiffs point to Defendants’ request for an index related to Plaintiffs

  production of more than 30,000 pages and Defendants’ proposed index

  categories of those documents as evidence that Defendants acquiesced to

  the inclusion of the second fire as part of the litigation and, therefore, the

  amendment is warranted.

        Defendants argue that Plaintiffs’ “new evidence” is not new. First,

  Defendants claim that the timing of the index came Plaintiffs filed their

  Motion for Leave to file a Second Amended Complaint. Second, even if the

  timing is not persuasive, the fact that Defendants sought information

  regarding the second fire is neither an admission nor sufficient to grant




                                           3
Case 1:16-cv-00711-JHR-AMD Document 322 Filed 03/31/21 Page 4 of 4 PageID: 23810




  reconsideration. Finally, Defendants argue that Plaintiffs’ characterization

  of this evidence as new is belied by the arguments advanced in support of

  their motion to amend. Specifically, Plaintiffs are improperly recapitulating

  arguments made in their underlying briefs. (See Stansfield Certification

  attached to the omnibus reply brief, Docket No. 93, at ¶5-7).

        The March 19, 2019 Order found Plaintiffs’ attempt to incorporate the

  second fire into their basis for liability against Defendants was problematic

  and troubling because the fires at Plaintiffs’ facility have always been

  known to Plaintiffs. The Court found that the Defendants’ information

  gathering on the second fire is not a triggering event for Plaintiffs’

  realization of the existence of second fire and insufficient to grant leave to

  amend. The Court rejected the amendment on that basis as well as the

  prejudice it presents to the Defendants.

        The Court finds that Plaintiffs’ have failed to present “something

  new.” Khair, 893 F. Supp. at 337. Accordingly,

        IT IS ORDERED this 31st day of March, 2021 that Plaintiffs’ motion

  for reconsideration [151] of this Court’s March 19, 2019 Memorandum

  Opinion and Order is hereby DENIED.


                                               s/ Joseph H. Rodriguez
                                               JOSEPH H. RODRIGUEZ
                                               United States District Judge

                                           4
